Docket Nos. 104854, 104871 cons.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS




   In re A.W. (The People of the State of Illinois, Appellee and
 Cross-Appellant, v. Eugene W., Appellant and Cross-Appellee).

                 Opinion filed September 18, 2008.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    The circuit court of Peoria County found A.W., a minor,
neglected and made him a ward of the court. Eugene W., the minor’s
father, appealed. The appellate court upheld the neglect and unfitness
findings, but vacated and remanded the cause, finding a violation of
Eugene’s fifth amendment right against self-incrimination because he
was not allowed to complete sex offender counseling without
admitting he committed a sex offense. 373 Ill. App. 3d 574.
    We allowed and consolidated the petitions for leave to appeal
filed by both Eugene and the State. 210 Ill. 2d R. 315. On appeal,
Eugene contends the circuit court erred by finding: (1) the doctrine of
collateral estoppel barred him from relitigating whether he is a sexual
offender based on a prior court’s ruling in another juvenile
proceeding; (2) A.W. was neglected; and (3) Eugene was unfit to care
for A.W. The State contends in its appeal that the appellate court
erred in holding the circuit court violated Eugene’s fifth amendment
right against self-incrimination. We affirm the circuit court judgment
and reverse that part of the appellate court judgment vacating the
circuit court judgment.

                          BACKGROUND
    In 2005, the State filed a petition alleging neglect of A.W., a
minor. The petition stated the minor’s environment was injurious to
his welfare because: (1) Eugene was found unfit in a 2004 case
involving A.W.’s sibling; (2) DCFS “indicated” Eugene for sexual
molestation in 1998 and 2002; and (3) Eugene failed to complete
court-ordered sex offender counseling. The petition also alleged
A.W.’s mother was previously found unfit in 1999, she was found to
remain unfit in 2001, and there was no subsequent order finding the
mother fit.
    At the adjudicatory hearing on January 4, 2006, the State
submitted certified copies of the 2004 neglect adjudication of the
minor’s older sibling. Eugene did not object. The 2004 petition
included sexual abuse allegations of the 1998 and 2002 DCFS
indicated findings. The circuit court in the 2004 case found the State
proved the allegations of the 1998 and 2002 sexual molestations by
a preponderance of the evidence, and found the minor sibling
neglected and both parents unfit. As a result of the disposition,
Eugene was assigned a permanency goal of completing sex offender
counseling.
    Also at the adjudicatory hearing in this case, Eugene’s caseworker
testified the mother did not complete individual counseling after five
years. The mother admitted she did not comply with required testing
for illegal drug usage. The caseworker noted that Eugene completed
drug and alcohol assessments and no treatment was recommended.
Eugene also completed a sex offender assessment, domestic violence
classes, and random drug drops.
    Eugene testified and confirmed that he completed successfully a
domestic violence class. Eugene also acknowledged the DCFS

                                 -2-
“indicated reports” of sexual molestation and the referral to sex
offender counseling, but insisted he was not convicted of any sex
crimes. Based on collateral estoppel, the circuit court prohibited
Eugene from presenting evidence to refute the DCFS indications of
sexual abuse proved in the 2004 case. The circuit court found the
1998 and 2002 reports of sexual abuse in the sibling’s 2004 neglect
proceeding were identical to the 1998 and 2002 reports of sexual
abuse in this proceeding. The court noted that, in the 2004 sibling’s
case, the juvenile court judge found the allegations of sexual
molestation in 1998 and 2002 were proven by a preponderance of the
evidence and the findings were affirmed on appeal. Eugene was
permitted to make an offer of proof consisting largely of previous
testimony denying he sexually abused anyone in 1998 and 2002.
    The circuit court determined Eugene had not overcome the
finding of unfitness from the sibling’s prior case because he failed to
complete sex offender counseling. The circuit court concluded the
State proved A.W. was living in an injurious environment and both
parents “remain unfit.”
    At the dispositional hearing, the circuit court took judicial notice
of the appellate court decision in the 2004 case. The court also
reviewed the social history report, the counseling summary report,
and the foster-care progress report prepared for the case. These
reports disclosed the mother and Eugene denied being romantically
involved. The mother has four other children in state care. She has
been in and out of substance abuse treatment for several years and she
has difficulty maintaining employment. The reports showed the
mother failed to comply with drug testing. She struggled with anger.
She was not making significant progress in counseling and she has a
history of unstable housing. The mother admitted putting her kids at
risk and in jeopardy.
    The reports indicate that during sex offender counseling Eugene
made minimal progress because he failed to attend regularly and
continued to deny the reported incidents of abuse. After being
assigned a counselor in 2005, Eugene missed six scheduled
appointments. Eugene also attended sessions with a different sex
abuse counselor, but he was discharged in March 2006 for “being
uncooperative.” Eugene’s caseworker encouraged him to return to sex


                                  -3-
abuse counseling “to at least learn something from the sessions” even
if he did not admit any sexual offenses.
    Eugene testified that he attended sex offender counseling, but the
counselor would not continue the program unless he admitted to
committing a sex offense. According to Eugene, he was unwilling to
incriminate himself and the therapist discharged him unsuccessfully
from the program. Thus, based on the prior adjudication of unfitness
continuing into 2006, the circuit court found Eugene unfit to care for
A.W.
    The appellate court found the trial court properly ruled that the
doctrine of collateral estoppel barred Eugene from introducing
evidence to rebut the sexual abuse allegations. The appellate court
also upheld the circuit court’s neglect and unfitness determinations.
The appellate court, however, concluded that Eugene’s constitutional
right against self-incrimination was violated when he was prevented
from completing sex offender counseling based on his refusal to
incriminate himself. The appellate court vacated the judgment of the
circuit court and remanded the cause to reopen the dispositional
hearing for the limited purpose of allowing Eugene to propose his
own service plan that would allow him to complete sex offender
counseling without incriminating himself.
    We allowed Eugene’s petition for leave to appeal the neglect and
unfitness determinations. 210 Ill. 2d R. 315. We also allowed the
State’s petition for leave to appeal the reversal of the dispositional
order (210 Ill. 2d R. 315), and consolidated both appeals. We
permitted the office of the Cook County public guardian to file an
amicus curiae brief. 155 Ill. 2d R. 345.

                            I. ANALYSIS
    On appeal, Eugene challenges the circuit court’s collateral
estoppel ruling, as well as its neglect and unfitness findings. In its
appeal, the State contends the appellate court erred in concluding that
Eugene’s fifth amendment rights were violated.

                     A. Collateral Estoppel
    Eugene contends the circuit court erred in ruling that collateral
estoppel bars him from introducing evidence to refute the State’s

                                 -4-
allegation that he is a sex offender. Specifically, Eugene’s brief states
he “sought to introduce evidence pertaining to the DCFS indicated
reports relating to his alleged sexual molestation in November of
1998 and September of 2002.” The State counters that the circuit
court properly refused to allow Eugene to relitigate the issue of the
1998 and 2002 sexual abuses decided in the 2004 case.
     The doctrine of collateral estoppel “bars relitigation of an issue
already decided in a prior case.” People v. Tenner, 206 Ill. 2d 381,
396 (2002). We review de novo the applicability of the collateral
estoppel doctrine as a question of law. People v. Sutherland, 223 Ill.
2d 187, 197 (2006).
     There are three requirements for application of collateral estoppel:
        “(1) the issue decided in the prior adjudication is identical
        with the one presented in the suit in question, (2) there was a
        final judgment on the merits in the prior adjudication, and (3)
        the party against whom estoppel is asserted was a party or in
        privity with a party to the prior adjudication.” Gumma v.
        White, 216 Ill. 2d 23, 38 (2005).
Additionally, “[f]or purposes of applying the doctrine of collateral
estoppel, finality requires that the potential for appellate review must
have been exhausted.” Ballweg v. City of Springfield, 114 Ill. 2d 107,
113 (1986).
     Here, Eugene sought to introduce evidence to refute the DCFS
“indicated reports”of alleged sexual molestations in November 1998
and September 2002. The record does not show that Eugene sought
administrative decision review, administrative decision appeal, or
judicial review of the DCFS “indicated” findings. See 325 ILCS
5/7.16 (West 2004); 735 ILCS 5/3–101 et seq. (West 2004); 89 Ill.
Adm. Code §§316.90, 316.100 (2002). An “indicated report” is a
report of abuse or neglect supported by credible evidence following
a DCFS investigation. 325 ILCS 5/3 (West 2004); 89 Ill. Adm. Code
§300.20 (2002). “Credible evidence” means “the available facts when
viewed in light of the surrounding circumstances would cause a
reasonable person to believe that a child was abused or neglected.” 89
Ill. Adm. Code §300.20 (2002); Lyon v. Department of Children &
Family Services, 209 Ill. 2d 264, 267 (2004).



                                  -5-
    The circuit court in this case also reviewed certified copies of the
2004 adjudication of neglect of the minor’s older sibling based on the
State proving the allegations of the 1998 and 2002 “indicated reports”
of sexual molestations by a preponderance of the evidence. The
record indicates the circuit court allowed Eugene to make an offer of
proof. The offer of proof reiterated Eugene’s 2004 testimony denying
sexual abuse of anyone in 1998 and 2002.
    Eugene admits the threshold requirements for collateral estoppel
were met. First, the issue decided in the 2004 prior
adjudication–whether Eugene is a sex offender based on the 1998 and
2002 DCFS “indicated reports”–is identical with the issue presented
in this case. Second, there was a final judgment on the merits in the
2004 prior adjudication and the court determined the State proved
that Eugene is a sex offender based on the 1998 and 2002 sexual
abuses. Finally, Eugene is the party against whom estoppel is asserted
and he was a party to the prior 2004 adjudication. Additionally,
Eugene had the opportunity to litigate fully the 1998 and 2002 sex
abuse allegations in the 2004 juvenile adjudication and the appellate
court affirmed that determination. Therefore, it cannot be seriously
disputed that the trial court properly ruled the doctrine of collateral
estoppel barred Eugene from introducing evidence to refute the prior
determination of sexual abuse of the 1998 and 2002 “indicated
reports.” We agree with the circuit court that collateral estoppel
applied to Eugene’s proffered testimony.
    Eugene urges this court to hold the application of collateral
estoppel was inequitable in this case because juvenile cases employ
the lower “preponderance of the evidence standard” and subsequent
findings are predicated on previous decisions. This would, however,
be contrary to the legislative directive of section 2–18(3) of the Act,
providing:
             “proof of the abuse, neglect or dependency of one minor
         shall be admissible evidence on the issue of the abuse, neglect
         or dependency of any other minor for whom the respondent is
         responsible.” 705 ILCS 405/2–18(3) (West 2006).
    Eugene also argues it was inequitable to apply collateral estoppel
to bar him from introducing evidence that he did not pose a risk to
this particular child. The collateral estoppel ruling did not prevent
Eugene from presenting evidence that later events overcame the

                                  -6-
inferences arising from the prior sexual abuse. Eugene was not
prohibited from introducing evidence that he did not pose a risk to the
child at issue in this case. Accordingly, we find no unfairness in
applying collateral estoppel in this case. We therefore affirm the
appellate court’s ruling that the trial court did not err in applying
collateral estoppel to prevent Eugene from relitigating the prior
determination that the State proved the 1998 and 2002 sexual abuses.

                             B. Neglect Finding
     Eugene also contends the circuit court erred in finding the minor
neglected by reason of an injurious environment. Eugene claims there
was no evidence he actually neglected the minor in this case and it
was inappropriate to apply a theory of anticipatory neglect, based on
a finding that he abused other children. The State argues the evidence
supported the circuit court’s finding that the minor was neglected due
to an injurious environment.
     We will reverse a juvenile court’s finding that a minor is
neglected only if it is contrary to the manifest weight of the evidence.
In re Arthur H., 212 Ill. 2d 441, 464 (2004). “A finding is against the
manifest weight of the evidence only if the opposite conclusion is
clearly evident.” In re Arthur H., 212 Ill. 2d at 464. In In re D.F., 201
Ill. 2d 476, 499 (2002), this court explained:
         “Under a manifest weight of the evidence standard, we give
         deference to the trial court as the finder of fact because it is in
         the best position to observe the conduct and demeanor of the
         parties and the witnesses and has a degree of familiarity with
         the evidence that a reviewing court cannot possibly obtain. A
         reviewing court, therefore, must not substitute its judgment
         for that of the trial court regarding the credibility of witnesses,
         the weight to be given to the evidence, or the inferences to be
         drawn.” In re D.F., 201 Ill. 2d at 498-99, citing In re A.P.,
         179 Ill. 2d 184, 204 (1997).
     Section 2–3(1)(b) of the Juvenile Court Act of 1987 (Act) (705
ILCS 405/2–3(1)(b) (West 2006)) defines neglect to include being
subjected to an environment injurious to the minor’s welfare. Section
2–18(3) of the Act provides:



                                    -7-
             “proof of the abuse, neglect or dependency of one minor
         shall be admissible evidence on the issue of the abuse, neglect
         or dependency of any other minor for whom the respondent is
         responsible.” 705 ILCS 405/2–18(3) (West 2006).
    This court has recognized there is no per se rule that abuse or
neglect of one minor “conclusively establishes the neglect of another
child.” In re Arthur H., 212 Ill. 2d at 468. As stated in In re Arthur
H., “[e]ach case concerning the adjudication of minors, including
those cases pursued under a theory of anticipatory neglect based upon
the neglect of a child’s sibling must be reviewed according to its own
facts.” In re Arthur H., 212 Ill. 2d at 468-69.
    The issue here is whether the minor is neglected, not whether one
or both of the minor’s parents are responsible for the neglect. In re
Arthur H., 212 Ill. 2d at 467. The State’s petition alleged anticipatory
neglect, based on evidence concerning both the minor’s mother and
Eugene. The record indicates both Eugene and the minor’s mother
stipulated each was previously found unfit and there was no
subsequent finding of fitness. Eugene does not contest the evidence
of the mother’s neglect or her failing to ensure a safe and nurturing
environment for the minor. This alone was sufficient to support the
circuit court’s finding of neglect.
    Nonetheless, the circuit court’s finding of neglect is also
supported by the State’s evidence establishing Eugene’s history of
sexually abusing minors in his care. In addition, the record indicates
the minor’s mother and Eugene continued to have a relationship and
the minor would not be adequately protected from the injurious
environment if placed in either parent’s care.
    Accordingly, we conclude the circuit court’s finding of neglect
due to an injurious environment was not against the manifest weight
of the evidence. We affirm the circuit court’s neglect finding.

                        C. Unfitness Finding
    Eugene also contends the circuit court erred in finding him unfit.
Eugene argues the circuit court improperly relied on a past finding of
unfitness and the State presented no evidence proving he continued
to pose a risk to any child. Specifically, Eugene asserts that even
assuming he previously sexually abused female children, there was no

                                  -8-
evidence he would ever sexually abuse male children. Further,
Eugene submits, even assuming any past sexual offenses, the absence
of any criminal charges against him suggests he has acquired the
capacity to avoid behavior that put him at risk of reoffending. The
State responds that Eugene’s history of sexually abusing minor
relatives in his care justified the circuit court’s finding that Eugene is
unfit.
    Upon finding the parents of a neglected child “unfit,” section
2–27 of the Act authorizes the court to place the child in the custody
of a legal guardian when it is in the child’s best interest. 705 ILCS
405/2–27 (West 2006). We will reverse a circuit court’s finding of
unfitness only if the finding is against the manifest weight of the
evidence. In re D.F., 201 Ill. 2d at 498. We will conclude “[a] finding
is against the manifest weight of the evidence only if the opposite
conclusion is clearly evident.” In re Arthur H., 212 Ill. 2d at 464. We
give deference to the trial court as the finder of fact, and will not
substitute our judgment for that of the trial court on the credibility of
witnesses, the weight given the evidence, or inferences drawn from
the evidence. In re D.F., 201 Ill. 2d at 498-99.
    Here, the circuit court found Eugene unfit to care for the minor
based on the 2004 prior adjudication of unfitness and his failure to
correct the conditions that led to the 2004 unfitness determination.
Specifically, the circuit court reviewed the appellate court decision
from Eugene’s prior adjudication of unfitness. The trial court noted
that in the prior adjudication:
             “The State introduced investigative files of two DCFS
         reports indicating that respondent sexually molested and
         exploited young girls who were members of his own family
         in ’97 and ’98. The record shows that the Respondent never
         appealed the indicated reports, no showing he pursued any
         counseling, treatment or other remedial services to ensure that
         another child in his care would be safe.”
    The circuit court acknowledged the appellate court’s prior
determination that “[t]he material in the investigative file gave rise to
a reasonable inference that a young child placed in Respondent’s care
would be at risk of being abused by him.” The circuit court found
Eugene unfit because he failed to overcome the main hurdle that led
to these cases by not completing sex offender counseling.

                                   -9-
    As the State correctly points out, this court has concluded:
“evidence of neglect toward one child may be relevant to the question
of a parent’s fitness with respect to another child.” In re D.F., 201 Ill.
2d at 501. Based on the previous finding of unfitness, affirmed on
appeal, together with Eugene’s failure to produce any evidence of
correcting the behavior that led to the prior finding of unfitness, we
conclude the trial court did not err in finding Eugene unfit in this
case. Although given the opportunity, Eugene did not offer any
evidence that he has even attempted to seek out or complete any
alternative sex offender counseling.
    Based on our review of the record, we cannot say the circuit
court’s determination was against the manifest weight of the
evidence. We therefore affirm the circuit court’s finding of unfitness.

        D. Fifth Amendment Right Against Self-Incrimination
     Finally, we address the State’s argument that the circuit court did
not violate Eugene’s fifth amendment right against self-incrimination
when the court relied on Eugene’s failure to complete sex offender
counseling as a reason for finding Eugene unfit. The State contends
the appellate court erroneously concluded that the circuit court
required Eugene to admit to committing a sex offense when the
circuit court never imposed such a requirement.
     Eugene argues he was unsuccessfully discharged from sex
offender counseling because he would not admit past sexual offenses.
Eugene claims he was deprived of custody of the child in this case as
a sanction for exercising his constitutional right against self-
incrimination.
     “The standard of review for determining whether an individual’s
constitutional rights have been violated is de novo.” In re Robert S.,
213 Ill. 2d 30, 45 (2004). The fifth amendment to the United States
Constitution provides that no person “shall be compelled in any
criminal case to be a witness against himself.” U.S. Const., amend. V.
This provision applies to the states through the fourteenth amendment
(U.S. Const., amend. XIV). Allen v. Illinois, 478 U.S. 364, 368, 92 L.
Ed. 2d 296, 303, 106 S. Ct. 2988, 2991 (1986). The fifth amendment
privilege against self-incrimination gives a person the right to refuse
to testify against himself or herself when the person is a defendant in

                                  -10-
a criminal trial, or any other civil or criminal proceeding when the
testimony may incriminate the person in future criminal proceedings.
Allen, 478 U.S. at 368, 92 L. Ed. 2d at 303-04, 106 S. Ct. at 2991.
“[W]hen a State compels testimony by threatening to inflict potent
sanctions unless the constitutional privilege is surrendered, that
testimony is obtained in violation of the Fifth Amendment ***.”
Lefkowitz v. Cunningham, 431 U.S. 801, 805, 53 L. Ed. 2d 1, 7, 97 S.
Ct. 2132, 2135 (1977).
    The appellate court here relied on In re L.F., 306 Ill. App. 3d 748
(1999). In that case, the State petitioned to have the respondent
mother’s minor children adjudicated neglected based on the death of
the mother’s foster child. The trial court in In re L.F. changed the
permanency goal to “substitute care pending termination of parental
rights” of the mother’s biological children when she would not admit
responsibility for maltreatment that caused the foster child’s death.
The mother argued her fifth amendment right against self-
incrimination was violated.
    The appellate court in In re L.F. reviewed case law from other
state courts that have found it constitutionally impermissible to order
a parent to choose between losing parental rights or waiving the right
against self-incrimination. In re L.F., 306 Ill. App. 3d at 753 (citing
In re Clifford M., 6 Neb. Ct. App. 754, 765, 577 N.W.2d 547, 554
(1998), Mullin v. Phelps, 162 Vt. 250, 268, 647 A.2d 714, 724-25
(1994), In re Welfare of J.G.W., 433 N.W.2d 885, 886 (Minn. 1989),
and In re Welfare of J.W., 415 N.W.2d 879, 883 (Minn. 1987)). The
appellate court recognized:
        “there is a very fine but important distinction between taking
        steps to terminate a parent’s rights based specifically on a
        refusal to waive a right against self-incrimination and doing
        so based upon a parent’s failure to comply with an order for
        meaningful therapy.” In re L.F., 306 Ill. App. 3d at 753.
The appellate court rejected the trial judge’s ruling that the fifth
amendment was not implicated because the juvenile permanency
review hearing was civil in nature. In re L.F., 306 Ill. App. 3d at 754.
The appellate court held the trial court violated the mother’s right
against self-incrimination by asking her to admit to a crime that could
be used against her in a subsequent criminal proceeding and changing


                                 -11-
the permanency goal when she exercised her right. In re L.F., 306 Ill.
App. 3d at 754.
    In the instant case, the appellate court relied on In re L.F. in
finding a violation of Eugene’s fifth amendment right. The appellate
court concluded Eugene “was forced to make the same choice as the
respondent in L.F.: he had to admit to having committed a sex offense
in order to complete the last task or risk losing his child.” 373 Ill.
App. 3d at 579.
    We agree with the rationale of In re L.F., that the fifth amendment
right against self-incrimination applies to juvenile proceedings. See
Lefkowitz, 431 U.S. at 805, 53 L. Ed. 2d at 7, 97 S. Ct. at 2135
(holding that the fifth amendment is violated when the State compels
a surrender of the constitutional privilege against self-incrimination
by threatening “potent sanctions”). We agree with those courts that
have held a juvenile court may not compel a parent to admit to a
crime that could be used against him or her in a subsequent criminal
proceeding by threatening the loss of parental rights. See In re
Clifford M., 6 Neb. Ct. App. at 765, 577 N.W.2d at 554; Mullin, 162 Vt.
at 268, 647 A.2d at 724-25; In re Welfare of J.G.W., 433 N.W.2d at
886; In re Welfare of J.W., 415 N.W.2d at 883. Such an action would
clearly violate the fifth amendment protection against self-
incrimination. Accordingly, a trial court may order a service plan that
requires a parent to engage in effective counseling or therapy, but
may not compel counseling or therapy requiring the parent to admit
to committing a crime. See In re L.F., 306 Ill. App. 3d at 754.
    Nevertheless, we find this case distinguishable from In re L.F. As
the State points out, it is undisputed that the circuit court did not
specifically require Eugene to admit any wrongdoing. The circuit
court did not order Eugene to complete a specific program requiring
him to admit abuse.
    We have examined the Iowa Supreme Court case of In re E.H.,
578 N.W.2d 243 (Iowa 1998), and find its reasoning persuasive. In
that case, the court reviewed a father’s claim that a court order
requiring him to undergo sex offender therapy effectively required
him to incriminate himself because any sex offender treatment
program requires an admission of sexual abuse. The court rejected his
claim for a failure of proof. In re E.H., 578 N.W.2d at 250. The court
reasoned:

                                 -12-
         “The juvenile court did not require a particular type of
         program, nor did it specify where [the father] should obtain
         treatment. *** Finally, there is no evidence in the record,
         other than the assertions of [the father] that all treatment
         programs would require an admission of sexual abuse ***.
         The existence of such a universal requirement is not a matter
         appropriate for judicial notice. [Citation.] Therefore, the
         father’s failure of proof is fatal to his constitutional claim.” In
         re E.H., 578 N.W.2d at 250.
    The Iowa Supreme Court reached a similar result in In re C.H.,
652 N.W.2d 144 (Iowa 2002). There, the court found no evidence the
State required the father to complete any particular sex offender
treatment program or that the State did not approve of his
participation in a program that would not require admission of guilt.
The court stated:
         “The permanency plan merely required treatment. *** Under
         such facts, we find [the father] failed to prove the State’s case
         permanency plan effectively constituted a requirement that
         [the father] must incriminate himself.” In re C.H., 652
N.W.2d at 150.
    Additionally, a federal court has rejected a similar claim in Doe
v. Sauer, 186 F.3d 903 (8th Cir. 1999). In Doe, a prisoner argued he
was denied parole based on his refusal to enter a sex offender
treatment program that he alleged would require him to admit to
sexual offenses other than the offense of his conviction. The court
found there was no evidence in the record to support the prisoner’s
allegation. Doe, 186 F.3d at 905.
    Here, Eugene presented no evidence that there are no other
treatment programs available offering sex offender counseling
without requiring an admission of sexual abuse. Moreover, the record
in this case fails to support the appellate court’s conclusion that the
circuit court’s order had the effect of requiring Eugene to incriminate
himself. Additionally, the record contains no evidence that Eugene
informed the circuit court in the sibling’s case that he was having
difficulty with the sex offender counseling, or that he asked the court
to assist him in locating alternative counseling.



                                   -13-
    Eugene’s caseworker urged him to return to sex offender
counseling to see if progress was possible without making any
admission of past abuse. Yet Eugene refused to do so. Instead,
Eugene waited until the dispositional hearing in this case to argue the
circuit court should disregard his failure to comply with the sex
offender counseling requirement. As the Iowa Supreme Court held in
In re C.H., 652 N.W.2d at 148, “voicing complaints regarding the
adequacy of services to a social worker is not sufficient. A parent
must inform the juvenile court of such challenge.”
    Under the facts of this case, we find Eugene failed to prove a
violation of his constitutional rights. Further, the record fails to
support the appellate court’s holding that the circuit court order
required Eugene to incriminate himself. We hold the circuit court did
not violate Eugene’s fifth amendment right against self-incrimination.
We therefore reverse the appellate court’s contrary holding.

                            CONCLUSION
    We affirm the circuit court rulings that: (1) the doctrine of
collateral estoppel barred Eugene from relitigating prior DCFS
indicated reports of sexual abuse and the 2004 adjudication; (2) A.W.
was neglected; and (3) Eugene was unfit to care for A.W. We reverse
that part of the appellate court decision holding that the circuit court
violated Eugene’s fifth amendment right against self-incrimination.

                           Appellate court judgment affirmed in part
                                               and reversed in part;
                                    circuit court judgment affirmed.




                                 -14-